DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In abstract, replace the abstract with -- To improve the EMC performance of an electronic device on which a motor is mounted. A circuit board (12) comprises a substrate (130), lands (P4, P5) that are formed on a main surface (131) of the substrate (130) and are for connecting a coil (17) of the motor (11), a magnetic detection element (122) that outputs a detection signal corresponding to a position of a rotor (14) of the motor (11), and a motor drive control IC (121) that generates drive signals (VOUTA, VOUTB) for driving the motor (11) based on the detection signal, wherein the magnetic detection element (122) and the motor drive control IC (121) are arranged in a region (AR1) on a side of a minor angle (0) formed by a first straight line (a) and a second straight line (b) among regions that are on the main surface and are defined by the first straight line and the second straight line when viewing the substrate (130) from the main surface side, the first straight line connecting the land (P4) and an axis of an output shaft 
In claim 1, line 11, replace “an minor” with -- a minor --

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of a first land and a second land that are formed on the main surface and are for connecting a coil of the motor; a magnetic detection element that outputs a detection signal corresponding to a position of a rotor of the motor; and a motor drive control IC that generates drive signals for driving the motor based on the detection signal, wherein the magnetic detection element and the motor drive control IC are arranged in a region on a side of an minor angle formed by a first straight line and a second straight line among regions that are on the main surface and are defined by the first straight line and the second straight line when viewing the substrate from the main surface side, the first straight line connecting the first land and an axis of an output shaft of the motor, the second straight line connecting the second land and the axis of the motor [claim 1] … a ground electrode that is formed on any one of the main surface and the back surface and is supplied with a ground voltage from an outside; a motor drive control IC that is arranged on the main surface of the substrate and generates a drive signal for driving the motor and generates a periodic signal having a frequency corresponding to a rotational speed of the motor; and a transistor that includes a control electrode, a first main electrode connected to the ground electrode, and a second main electrode and that is arranged on the main surface, wherein the motor drive control IC include a ground terminal for inputting the ground voltage, a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837